EXHIBIT 10.1




DEBT SETTLEMENT AGREEMENT




This Debt Settlement Agreement (the “Agreement”) is made and entered into as of
September 23, 2014, by and between SmartData Corporation, a Nevada corporation
(“SmartData”), and Petersen Incorporated, a Utah corporation (“Petersen”), with
respect to the following.




RECITALS




A.

SmartData is the owner and holder of U.S. Patent No. 8,105,401 (“Parallel Path,
Downdraft Gasifier Apparatus and Method”), and U.S. Patent No. 8,518,133
(“Parallel Path, Downdraft Gasifier Apparatus and Method”) (the “Patents”).




B.

Pursuant to other agreements, SmartData has assumed and agreed to pay certain
indebtedness owed to Petersen, pertaining to the engineering and construction
services provided by Petersen in connection with a prototype of the equipment
that is described in the Patents, i.e., a 32 inch Downdraft Gasifier
("Gasifier").




C.

Petersen is owed approximately $156,900.08 (the “Debt”) for the engineering and
construction services rendered in connection with the Gasifier.




D.

SmartData and Petersen agree to settle and resolve the Debt in full upon the
following terms and conditions.




TERMS AND CONDITIONS




1.

Cash Payment.   Promptly after execution of this Agreement, SmartData shall pay
or cause to be paid to Petersen the sum of $56,900.08 (the “Payment”).




2.

Stock.   Promptly after execution of this Agreement, SmartData shall cause to be
issued to Petersen 40,000 shares of SmartData Corporation $0.001 par value
common stock (the “Stock”).




3.

Release and Satisfaction.   Upon receipt of the Payment and the Stock, Petersen
acknowledges and agrees that the Debt (including all interest, costs and
attorney’s fees associated therewith) shall be deemed satisfied and paid in
full.  Petersen agrees that, subject to receipt of the Payment and Stock, all
claims of Petersen against SmartData and its predecessors, including SMS
Management Services, LLC, shall be deemed released.




4.

Representations and Covenants of SmartData.   SmartData represents and covenants
to Petersen as follows:




A.

SmartData is the owner of the Patents.




B.

The issuance of the Stock has been duly authorized by all required corporate
action and, when issued, will be fully paid and nonassessable.




C.

If at any time SmartData decides, in its sole discretion, to register securities
with the Securities and Exchange Commission (the “Commission”), SmartData agrees
that it shall cause the Stock to be registered along with whatever other
securities it chooses to register on Form S-1, at no further cost to Petersen.




D.

SmartData shall indemnify Petersen from, and defend and hold Petersen harmless
from and against, any losses suffered, incurred or sustained by Petersen or to
which Petersen becomes subject, resulting from, arising out of or relating to
any claim: (i) that the Gasifier does infringe upon any intellectual property
rights of a third party; and (ii) of loss or damage resulting from the Gasifier
and the use thereof.





--------------------------------------------------------------------------------




5.

Acknowledgments and Representations of Petersen.   Petersen represents and
acknowledges as follows:




A.

That Petersen is the sole holder of the Debt, and has full power and authority
to enter into and perform the terms of this Agreement.  Petersen agrees and
covenants not to institute or cause to be instituted any suit or other form of
action or proceeding of any kind or nature against SmartData, or its
predecessors, assigns, successors, officers, directors, agents, or affiliates to
collect or attempt to collect the Debt.




B.

THAT EXCEPT FOR THE EXPRESS WARRANTY PROVISIONS CONTAINED IN THIS AGREEMENT, THE
GASIFIER IS PROVIDED “AS IS” AND TO THE FULLEST EXTENT PERMITTED BY LAW,
PETERSEN EXCLUDES ALL OTHER EXPRESS AND IMPLIED TERMS, CONDITIONS, WARRANTIES OR
REPRESENTATIONS REGARING THE GASIFIER ARISING BY LAW OR OTHERWISE, INCLUDING
WITHOUT LIMITATION ANY IMPLIED TERMS OF MERCHANTABILITY, SATISFACTORY QUALTIY,
AND FITNESS FOR A PARTICULAR PURPOSE.




C.

That:




(a)

the Stock is “restricted securities” as that term is defined in Rule 144
promulgated by the Commission under the Securities Act of 1933, as amended (the
“Securities Act”), the resale of the Stock is restricted by federal and state
securities laws and, accordingly, the Stock must be held indefinitely unless its
resale is subsequently registered under the Securities Act or an exemption from
such registration is available for its resale;




(b)

Other than as contemplated herein, Petersen acknowledges that SmartData has not
undertaken, and will have no obligation, to register any shares of the Stock
under the Securities Act;




(c)

By completing the Questionnaire, attached hereto as Exhibit “A,” Petersen is
representing and warranting that it is an accredited investor as the term is
defined in Rule 501 of Regulation D under the Securities Act;




(d)

The decision to execute this Agreement and acquire the Stock agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of SmartData;




(e)

Petersen and Petersen’s advisor(s) have had a reasonable opportunity to ask
questions of and receive answers from SmartData in connection with the issuance
of the Stock hereunder, and to obtain additional information, to the extent
possessed or obtainable without unreasonable effort or expense, necessary to
verify the accuracy of the information about SmartData;




(f)

The books and records of SmartData were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by Petersen during
reasonable business hours at its principal place of business, and all documents,
records and books in connection with the distribution of the Stock hereunder
have been made available for inspection by Petersen, Petersen’s lawyer and/or
advisor(s);




(g)

SmartData is entitled to rely on the representations and warranties of Petersen
contained in this Agreement and the Questionnaire;




(h)

Petersen will indemnify and hold harmless SmartData and, where applicable, its
directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of
Petersen contained in this Agreement, the Questionnaire or in any document
furnished by Petersen to SmartData in connection herewith being untrue in any
material respect or any breach or failure by Petersen to comply with any
covenant or agreement made by Petersen to SmartData in connection therewith;




(i)

Petersen has been advised to consult Petersen’s own legal, tax and other
advisors with respect to the merits and risks of an investment in the Stock and
with respect to applicable resale restrictions, and it is solely responsible
(and SmartData is not in any way responsible) for compliance with: (i) any
applicable laws of the jurisdiction in which Petersen is resident in connection
with the distribution of the Stock hereunder, and (ii) applicable resale
restrictions;




(j)

Neither the Commission nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Stock;





2




--------------------------------------------------------------------------------




(k)

No documents in connection with the sale of the Stock hereunder have been
reviewed by the Commission or any state securities administrators;




(l)

Petersen is aware that an investment in SmartData is speculative and involves
certain risks, including the possible loss of the entire investment;




(m)

Petersen (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Stock for an indefinite period of time;




(n)

Petersen (i) is able to fend for itself; (ii) has such knowledge and experience
in business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Stock; and (iii) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment;




(o)

Petersen is not an underwriter of, or dealer in, the common shares of SmartData,
nor is Petersen participating, pursuant to a contractual agreement or otherwise,
in the distribution of the Stock;




(p)

Petersen is not aware of any advertisement of any of the Stock and is not
acquiring the Stock as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and




(q)

Petersen acknowledges and agrees that SmartData shall not consider the
Petersen’s subscription for acceptance unless the undersigned provides to
SmartData, along with an executed copy of this Agreement: (i) a fully completed
and executed Questionnaire in the form attached hereto as Exhibit A, and (ii)
such other supporting documentation that SmartData or its legal counsel may
request to establish Petersen’s qualification as a qualified investor.




D.

The Gasifier prototype is located on the premises of Petersen.  Upon receipt of
the Payment and Stock, Petersen agrees that SmartData shall be given access to
and permitted to remove the Gasifier from Petersen’s premises.




E.

Subsequent to receipt of the Payment and Stock, Petersen agrees to provide up to
twenty hours of personnel time to assist SmartData in the initial start-up,
calibration, and programming of the Gasifier, on the premises of a testing
facility identified by SmartData.







[SIGNATURE PAGE FOLLOWS]





3




--------------------------------------------------------------------------------



SMARTDATA CORPORATION, a Nevada

corporation







By/s/ S. Matthew Schultz

S. Matthew Schultz, Its CEO







PETERSEN INCORPORATED, a Utah corporation







By/s/ Mark Jenkins

Mark Jenkins

Its CEO





4


